In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Hutcherson, J.), dated August 15, 2002, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
For the reasons stated in our decision and order on the companion appeal, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint (see Conde v City of New York, 24 AD3d 595 [2005] [decided herewith]). Adams, J.P., Smith and Rivera, JJ., concur.
Luciano, J., dissents and votes to reverse the order and deny the defendants’ motion for summary judgment.
I would reverse and deny the defendants’ motion for summary judgment for reasons stated in my dissenting memorandum in Conde v City of New York, 24 AD3d 595 (2005) (decided herewith).